 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USDCA 435 Administrative Office of the United States Courts FOR COURT USE ONLY

(Rev. 07/14) TRANSCRIPT ORDER DUE DATE:

Read Instructions Page

1, NAME: 2. PHONE NUMBER: 3. DATE:

Gary Colbath 907-646-3400 09/02/2020

4, MAILING ADDRESS: 5. CITY: 6. STATE: 7. ZIP CODE:

425 G Street, Suite 800 Anchorage AK | 99501

8. CASE NUMBER: 9. JUDICIAL OFFICIAL: DATES OF PROCEEDINGS

3:20-cr-00012-TMB-DMS Deborah M. Smith 10 FROM 06/28/2000 [71-10 08/28/2020

12. CASE NAME: LOCATION OF PROCEEDINGS

U.S. v. Topps et al 13. CITY Anchorage |14. STATE AK

15. ORDER FOR _

cs APPEAL Ls} CRIMINAL LJ] CRIMINAL JUSTICE ACT BANKRUPTCY
NON-APPEAL CIVIL 1] IN FORMA PAUPERIS 7] OTHER (Specify)

 

 

 

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORTIONS DATE(S) PORTION(S) DATE(S)
[7] voir DIRE [7] TESTIMONY (Specify Witness)
[7] OPENING STATEMENT (Plaintiff)
[(-] OPENING STATEMENT (Defendant)
[J CLOSING ARGUMENT (Plaintiff) [[] PRE-TRIAL PROCEEDING (Specify)
|] CLOSING ARGUMENT (Defendant)
[1] OPINION OF COURT
(1 sury INSTRUCTIONS OTHER (Specify)
Oo SENTENCING Evidentiary Hearing August 28, 2020
F] BAIL HEARING
17. ORDER
ORIGINAL FIRST COPY | ADDITIONAL COPIES | NO, OF PAGES ESTIMATE COSTS

CATEGORY (Includes Free Copy for the Court)

ORDINARY $3.65 perpage [7] BY NG, OF COPIES

EXPEDITED $4.85 per page oO a NO. OF COPIES

14 DAY $4.25 per page oO 0 a | SoeuIES
DAILY $6.05 perpage [7] o NO, OF COPIES
CERTIFICATION (18. & 19.)
By signing below, | certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional)
18, SIGNATURE PROCESSED BY
/s/Gary Colbath
19, DATE PHONE NUMBER
09/02/2020
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
ORDER RECEIVED DAE ey
DEPOSIT PAID |DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES
TRANSCRIPT RECEIVED |LESS DEPOSIT
VORDERING PARTY NOTIFIED TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE
(Previous editions of this form may still be used)
DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

Case 3:20-cr-00012-TMB-DMS Document 116 Filed 09/02/20 Page 1of1

 
